226 F.3d 922 (7th Cir. 2000)
Stephanie A. Massey, Plaintiff-Appellant,v.Blue Cross-Blue Shield of Illinois, Defendant-Appellee.
No. 99-3504
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 13, 2000Decided September 6, 2000

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division.  No. 97 C 189--David H. Coar, Judge.
Before Flaum, Chief Judge, and Harlington Wood, Jr.,  and Diane P. Wood, Circuit Judges.
Diane P. Wood, Circuit Judge.


1
Stephanie Massey was  fired by Blue Cross-Blue Shield. Believing that  this was the result of racial discrimination in  violation of Title VII, 42 U.S.C. sec. 2000e et  seq., and 42 U.S.C. sec. 1981, she brought this  suit in federal court. A jury agreed with her,  but the district court judge granted Blue Cross's  post-verdict motion for judgment as a matter of  law. Massey now appeals, and, for the reasons  stated below, we affirm.


2
Massey is an African-American woman who worked  for Blue Cross's Direct Markets Division. For the  first few years of her employment there, she  answered customer complaints and inquiries both  over the telephone and in writing. From 1992 to  1994, she received positive evaluations: her  technical and research skills were "excellent,"  her writing had "improved a good deal," and she  was rated "superior" in most categories. The  evaluations were critical only of her  organizational skills and attendance.


3
Based on this performance record, in 1994  Massey was hired into Blue Cross's special  Executive Inquiries Unit. That unit responded to  the more difficult complaints and inquiries  received by Blue Cross and was headed by Susan  Amico, a Caucasian woman. The unit also had two  other employees who were already there: Carrie Thomas, an African-American whose position was  equivalent to Massey's, and Bessie Goree, another  African-American who held the position of  administrative assistant in the unit. At the same  time as she hired Massey, Amico also hired Karen  Garza, a Caucasian woman, for a job equivalent to  Massey's.


4
The Unit was situated in a room with two rows  of three desks. Amico arranged the seating of the  Unit such that all of the African-American  employees (Thomas, Goree, and Massey) were in one  row. Amico placed herself and Garza in the other  row, with the only empty desk positioned between  the two.


5
Amico's evaluations of Massey went from good to  bad rather quickly. By 1996, Amico claimed that  Massey's writing was "below average," her errors  were numerous, and that her other skills were  merely "satisfactory." This led Amico to put  Massey on a 60-day probation period, at the end  of which Amico fired her.


6
Massey sued Blue Cross in March of 1996,  alleging discrimination and retaliation based on  her race in violation of Title VII and sec. 1981.  The court granted Blue Cross's summary judgment  motion as to the retaliation charge, but it  allowed Massey's discrimination charge to go  forward. At trial, Massey introduced evidence  that her work had previously been commended, as  well as evidence that her work in the Executive  Inquiries Unit was not poor (at least not in  comparison to the work of her peers). She  testified that Amico had called her "stupid," and  had required her work to be rewritten, even when  there was nothing wrong with it. In fact,  Massey's work was redone even when she copied  work that had already been deemed acceptable.  Massey argued that Amico's negative evaluations  were not based on her performance, but on Amico's  racial stereotypes. Massey noted that Garza, a  Caucasian woman, was given more assistance by  Amico than she was, and that Amico had tried to  separate the races through seating assignments.


7
Blue Cross defended its decision by arguing  that Massey was fired due to poor writing,  investigatory, and follow-up skills. Blue Cross  claimed that the other African-American employees  in the unit were not subjected to discrimination,  and that the seating assignment could not have  separated the races because the rows of seats  were too close to allow for any meaningful  separation.


8
The jury believed Massey, returning a verdict  in her favor on February 10, 1999. Blue Cross  filed a Rule 50 motion, and the district court  granted it, entering a judgment as a matter of  law on August 24, 1999.


9
We review a district court's grant of judgment  as a matter of law de novo. See Futrell v. J.I.  Case, 38 F.3d 342, 346 (7th Cir. 1994).  Especially after a jury has evaluated a case, we  bear in mind that the question is not whether the  jury believed the right people, but only whether  it was presented with a legally sufficient amount  of evidence from which it could reasonably derive  its verdict. See id. But there must have been  more than a "mere scintilla" of evidence to  support the verdict. Id. When examining the  record, we look at the totality of the evidence,  see Sheehan v. Donlen Corp., 173 F.3d 1039, 1043  (7th Cir. 1999), and we view that evidence and  the inferences which may be taken from it in the  light most favorable to the party against whom  the judgment was granted. See Cygnar v. City of  Chicago, 865 F.2d 827, 834 (7th Cir. 1989); Tice  v. Lampert Yards, Inc., 761 F.2d 1210, 1213 (7th  Cir. 1985). It is worth bearing in mind, however,  that this is fundamentally the same standard that  we use in reviewing a decision on summary  judgment, with the important difference that we  now know exactly what evidence was put before the  jury. If, reviewing that evidence in the proper  light, the nonmoving party did not introduce  enough to support her claim, then judgment as a  matter of law is correct.


10
Overturning a jury verdict is not something  that we do lightly. See Sheehan, 173 F.3d at  1043. According to our civil justice system, as  enshrined in the Seventh Amendment to the  Constitution, the jury is the body best equipped  to judge the facts, weigh the evidence, determine  credibility, and use its common sense to arrive  at a reasoned decision. See id. at 1046. As a  reviewing court, we must be "particularly careful  . . . to avoid supplanting [our] view of the  credibility or the weight of the evidence for  that . . . of the jury." Id. at 1047 (internal  citations omitted). Here, even taking that  generous standard of review into account, we  agree with the district court that this case  founders for lack of evidence. The facts that, in  Massey's view, demonstrate racial discrimination,  cannot bear the weight she asks of them.


11
Blue Cross argues that Massey's discharge was  attributable to her poor written communication  skills, investigatory ability, and follow-through  skills. These are, of course, legitimate, non-  discriminatory reasons for the discharge. At the  pretrial stage (especially in a summary judgment  context), once Blue Cross proffered this reason,  it became Massey's burden to show that the reason  was pretextual. See Yarbrough v. Tower  Oldsmobile, Inc., 789 F.2d 508, 511 (7th Cir.  1986). She could do so by showing that Blue  Cross's motive was more likely a discriminatory  one, or by demonstrating that its proffered  reason was not worthy of credence. See id.


12
But this case is not about summary judgment,  and thus we need not tarry on the to's and fro's  of the indirect proof methodology. At the trial,  as we have explained before, the burden-shifting  process came to an end, and the only question was  whether Massey presented enough evidence to allow  a rational jury to find that she was the victim  of discrimination. See Diettrich v. Northwest  Airlines, Inc., 168 F.3d 961, 965 (7th Cir.  1999); Gehring v. Case Corp., 43 F.3d 340, 343  (7th Cir. 1994). The Supreme Court's recent  decision in Reeves v. Sanderson Plumbing  Products, Inc., 120 S. Ct. 2097 (2000), makes it  clear that she could do this either by convincing  the jury that Blue Cross's claim of firing her  for poor writing, investigatory skills, and  follow-through was actually a pretext for  discrimination, id. at 2108, or by other evidence  from which it could find intentional  discrimination. Id. at 2108-09 (also emphasizing  that the trier of fact is not required to find  discrimination if it rejects the defendant's  explanation).


13
Massey first introduced evidence from which the  jury could have inferred that Blue Cross's  allegations about her poor performance were not  worthy of belief, because her performance was not  that bad, at least in relation to her co-workers.  Massey pointed to appraisals by previous  supervisors that proclaimed that Massey had  "excellent technical skills . . . [and] research  skills," that her writing had improved over time,  and that she performed most of her tasks at a  "superior" level. From 1992 to 1994, the  appraisals criticized only her attendance and  some organizational skills. But earlier  performance evaluations that relate to less  demanding jobs are of little value in assessing  an employee's present performance. The only  evidence about her performance in the Executive  Inquiries Unit came from Amico, who said that  Massey performed poorly, because her writing and  investigatory skills were poor. Blue Cross also  pointed out that the job in the Executive  Inquiries Unit dealt with more difficult cases  than those on which Massey had worked previously.


14
Massey also presented examples of her own  written work, which the jury may have seen as  undercutting Blue Cross's stated reason for  firing her. While corrections were noted on many  of Massey's letters and other work product, these  corrections were often not matters of incorrect  grammar, spelling, or substance. Many of them  simply suggested that those reviewing Massey's  work had different writing styles with which they  wanted her to conform. But the question for the  court was not whether Amico was being too picky  about Massey's writing style; it was whether  Amico genuinely believed that Massey was not  producing the kind of work Blue Cross wanted.


15
The jury also heard Amico's admission that  other employees in Massey's Unit made mistakes,  and it knew that Amico could not explain why she  had evidently criticized Massey more than others.  Amico's own evaluations of Massey's work  contained numerous spelling, grammatical, and  punctuation errors. Once again, however, even if  Amico was not an A+ writer, it is hard to see why  insisting on good writing from her subordinates  amounted to racial discrimination, intentional or  otherwise. It is always possible, of course, that  the jury might have disbelieved everything Amico  said, but we routinely deny summary judgments  based on that kind of hope, and consistency  requires us also to reject that possibility as a  way of saving the jury's verdict.


16
Massey also presented more immediate evidence  that Blue Cross's actual reason for firing her  was discriminatory. After she was fired, she was  replaced by a Caucasian employee. Garza, a  Caucasian woman in the same position with the  same seniority, received better treatment than  Massey, in that Amico gave Garza help whenever  she needed it but did not provide the same  assistance to Massey. Massey presented evidence  that Amico partitioned the room into a African-  American and a Caucasian side by seating the  African-American employees on one side of the  aisle, and the Caucasian employees on the other.  Massey also testified that Amico (her supervisor  and the one responsible for her firing, and thus  not a person whose so-called "stray remarks" were  immaterial) called her "stupid," despite her  previous work record and advanced degree.


17
The district court felt that neither the  seating nor the name-calling could support a  claim of racial discrimination. It was  particularly troubled by the "seating  arrangement" evidence. Because the two aisles of  the room were very close together, the court  observed that placing African-Americans on one  side and Caucasians on the other could not  possibly indicate racial animus. We agree that  the seating proves nothing in a room with only  six desks, it is literally impossible to arrange  three African-American employees and two  Caucasian employees in the "neutral" way Massey  thinks was required. Last, one rude comment from  the supervisor that a person is "stupid," while  certainly not to be commended, does not amount to  evidence of racial discrimination, even after  Reeves.


18
In sum we find that the district court  correctly ruled that the evidence Massey  presented at trial did not justify submitting the  case to the jury, and therefore it was proper to  grant Blue Cross's renewed motion for judgment as  a matter of law. Compare Denisi v. Dominick's  Finer Foods, Inc., 99 F.3d 860 (7th Cir. 1996)  (finding summary judgment proper where the  plaintiff submitted only his own testimony in an  attempt to combat documented evidence of his poor  performance); McCalpine v. Foertsch, 870 F.2d 409  (7th Cir. 1989) (finding judgment as a matter of  law proper where the plaintiff had no evidence to  combat the employer's proof that the supervisors  charged with discrimination were simply not an  integral part of the hiring process); Christensen  v. Equitable Life Assurance Society of the United  States, 767 F.2d 340 (7th Cir. 1985) (finding  judgment as a matter of law proper where the  plaintiff's only evidence of pretext was a lawful  program instituted by the employer).


19
We therefore AFFIRM the judgment as a matter of  law in favor of Blue Cross-Blue Shield.